DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 12/14/2021.  This action is made final.
Claims 1-23 are pending in the case.  Claims 1, 12 and 18 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
The amendment corrects the previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-12, 17-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heiney et al. (US 201/0010869 A1; hereinafter as Heiney) in view of Addala et al. (US 2014/0330896 A1; hereinafter as Addala) further in view of Smith et al. (US 2013/0297680 A1; hereinafter as Smith).

As to claims 1, 12, and 18, Heiney teaches:
A method to customize graphical user interfaces (GUIs) of an [plurality of electronic document editing] application[s] provided by a cloud storage system for users of a third party platform (see ¶ 0014; method), A system to customize graphical user interfaces (GUIs) of an [plurality of electronic document editing] application[s] provided by a cloud storage system for users of a third party platform (see Fig. 1 and ¶¶ 0014, 0062), the system comprising: a memory; and a processing device, coupled to the memory (see Fig. 1 and ¶¶ 0062), A non-transitory computer-readable medium comprising instructions to customize graphical user interfaces (GUIs) of an [plurality of electronic document editing] application[s] provided by a cloud storage system for users of a third party platform, when the instructions responsive to execution by a processing device, (see 0038), the method comprising: 
receiving, by the cloud storage system, a request of a first user of the third party platform to customize a GUI of a first [electronic document editing] application of the plurality of [electronic document editing] applications provided by the cloud storage system, [each of the plurality of electronic document editing applications configured to manipulate electronic documents of a particular one of a plurality of different electronic document types] (see ¶ 0055; a browser retrieves a communication or application from a server {~cloud storage system} and displays the communication to a user. ¶ 0057; the browser builds a viewable object that contains multiple components such as text, images, hotlinks, sound, spreadsheets, and/or video objects, that is then displayed within a graphical user interface. ¶ 0067; The application 11 may be a website having one or more webpages, including a webpage as hosted by, or otherwise provided by the server 14. The server 14 may provide content such as web pages, communications, audio, video, etc., that may be retrieved or otherwise accessed by the platform 12 over the network 15. The content accessed by the platform 12 may be viewed, used, displayed or otherwise disseminated via the browser 13.  ¶ 0069; In order for a primary user {~first user} to customize the application 11, the primary user 
providing, by the cloud storage system, the requested GUI of the first [electronic document editing] application for presentation at a client device associated with the first user, the application associated with a first electronic document type (.  ¶ 0069; In order for a primary user {~first user} to customize the application 11, the primary user retrieves the application from a database 17 on the server 14 and loads the application into a memory in a browser environment.  ¶ 0057; the browser can build a viewable object that contains multiple components such as text, images, hotlinks, sound, spreadsheets, and/or video objects, that is then displayed within a graphical user interface. Browsers can also refer to Cascading Style Sheets (CSS) to define the appearance and layout of text and other content); 
receiving input of the first user for one or more of a plurality of GUI components of the requested GUI presented at the client device, the plurality of GUI components associated with features of the first electronic document editing application (see ¶ 0070; the application 11 may be customized in the browser 13 of the primary user's platform 12.  ¶ 0071; customizing the application includes altering at least one of the plurality of elements. Alterations can occur through actions of the primary user, for example, through interaction of the primary user with the primary user's platform 12.  ¶ 0072; the primary user can interact with the primary user's platform 12 through the input device 16, or otherwise, to add content or to modify content of elements included in the application 11. Alternatively, portions of the application 11 may be altered by selecting differing languages, color schemes, or themes); 
customizing the GUI of the first electronic document editing application based on the received input of the first user (see ¶ 0070; the application 11 may be customized in the browser 13 of the primary user's platform 12.  ¶ 0071; customizing the application includes altering at least one of the plurality of elements. Alterations can occur through actions of the primary user, for example, through interaction of the primary user with the primary user's 12.  ¶ 0072; the primary user can interact with the primary user's platform 12 through the input device 16, or otherwise, to add content or to modify content of elements included in the application 11. Alternatively, portions of the application 11 may be altered by selecting differing languages, color schemes, or themes); 
storing, at the cloud storage system, the customized GUI of the first [electronic document editing] application in association with an identifier of the third party platform, the customized GUI to be embedded into a GUI of the third party platform (see Fig. 2 and ¶ 0075-0078; No matter what alteration(s) to the application is made by the first user, the user data element 19 representing the change is associated with the primary user and stored for later retrieval apart from the application 11 as shown in FIG. 2. the user data element 19 is stored as a record 20 or object in the database 17 on the server 14 where the application 11 is stored); 
receiving, via the GUI of the third party platform, an indication of a request of a second user of the third party platform [to manipulate an electronic document of the first electronic document type] (see ¶ 0079-0082; Once published, the original application 11 and the seed data element 26 associated with the primary user are accessible by one or more secondary, or subsequent users, and together represent a customized application 28. The original application 11 and the seed data element 26 associated with the primary user may be merged and stored in the database 17 as a single customized application 28 or remain as independent records in the database which together represent the customized application. ¶ 0081); and 
upon receiving the indication of the request of the second user [to manipulate the electronic document of the first electronic document type], providing, by the cloud storage system, the customized GUI of the first [electronic document editing] application, wherein the customized GUI allow the second user to manipulate the electronic document of the first electronic document type (see ¶ 0082; each of the secondary users are able to alter at least one of the plurality of elements of the application 11 and/or the seed 
Heiney does not expressly teach that the customized GUI uses an API associated with the first electronic document editing application.
However, Addala discloses a similar method (see ¶ 0005) comprising synchronizing data while the data is being edited by a user (see ¶ 0005) comprising displaying a user interface of a customizable web application (see ¶ 0117) where a first user can edit content and customize the web application (see ¶ 0117, 0120) and publish the customized user interface to other browsers (or users) (see Figs. 12A-12B and ¶ 0125; publish the customization) wherein the customized GUI uses an API associated with the first electronic document editing application (see ¶¶ 0044, 0054,. 0127; Web server can include HTTP request handler and IWP interface configured to interface between web server and web-side application server, IWP interface can implement and IWP application programming interface (API)).
Both references are directed to the same field of endeavor as the claimed invention (i.e., customizing user interface of the web-based application).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Heiney to include the feature of using application program (API) as suggested by Addala so that a web application framework can allow a user to focus or edit data in a browser on a client device while the data displayed in the browser is being synchronized with data stored on a database server as claimed.  As suggested by Addala, one Addala: see ¶ 0005).
Heiney does not disclose that the application is an electronic document editing application of the plurality of electronic document editing applications. 
However, Smith is relied upon for teaching this limitation.  Specifically, Smith discloses a technique for a third-party application to access content stored within a cloud-based platform or environment (see ¶ 0016).  Smith teaches that the third-party application includes a user interface which is customized to enable storage of the accessed or edited file to the cloud-based environment (see ¶ 0016); the third-party application is an electronic document editing application of the plurality of electronic document editing applications; the user can use the application to manipulate the document stored on the cloud (see Fig. 2 and ¶ 0027; work items includes any type of digital or electronic content that can be viewed or accessed via an electronic device; the digital content can include .pdf files, .doc, slides (e.g., Powerpoint slides), images, audio files, multimedia content, web pages, blogs, etc.  ¶ 0033-0034; Third-party applications 120 can be located from one or more third-party service application providing servers, or they can be provided by third-party software application vendors to run on the host server 110, either of which may be accessed over the network 106 (e.g., in forms of web-based applications); the third-party applications 120 can communicate with the host server 110 for accessing cloud-based collaboration platform, storage and/or services in performing their functions).
Since Smith discloses a user interface of the third party application that can be used to access and edit document stored on the cloud, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customization of the server-based application of Heiney as modified by Addala to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

As to claim 7, the rejection of claim 1 is incorporated.  Heiney, Addala, and Smith further teach wherein other features associated with other of the plurality of GUI components that were not selected by the first user to include in the customized GUI of the respective electronic document editing application are not made available to the second user of the third party platform (Heiney: see ¶ 0018, 0021; Once the primary user has customized the web-based application template, the customized web-based application template is made available for secondary users by publishing the at least one user data element and the at least one additional user data element as at least one seed data element associated with the primary user {~the second user only access the elements that the first user makes available/published/shared}). 

As to claim 8, the rejection of claim 1 is incorporated.  Heiney, Addala, and Smith further teach the request of the second user to manipulate the electronic document of the first electronic document type is a request to edit an electronic document stored at the cloud storage system (Smith: see ¶ 0016, 0027, 0029; edit of the file stored within a cloud-based platform using the third-party application); and 
providing the customized GUI of the first electronic document editing application comprises retrieving the electronic document from the cloud storage system, and providing the retrieved electronic document for presentation to the second user in the customized GUI of the first electronic document editing application (Smith: see ¶ 0016, 0027, 0029; edit of the file stored within a cloud-based platform using the third-party application). 
Heiney as modified by Addala to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user as claimed.  As suggested by Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

As to claims 9, 17, and 23, the rejection of claim 1 is incorporated.  Heiney, Addala, and Smith further teach:
wherein: the request of the second user to manipulate the electronic document of the first electronic document type is a request to edit an electronic document stored at the third party platform (Smith: see ¶ 0016, 0027, 0029; edit of the file stored within a cloud-based platform using the third-party application); and 
providing the customized GUI of the first electronic document editing application comprises: creating, at the cloud storage system, a blank electronic document of the first electronic document type (Smith: see ¶ 0029; a new workspace {~ create blank document}.  See ¶¶ 0052; new file {~ create blank document}); 
sending, to the third party platform, a request for content of the electronic document stored at the third party platform (Smith: see ¶ 0016, 0061; request to access the work item stored on the cloud); 
receiving the requested content of the electronic document (Smith: see ¶ 0016, 0027, 0061; request to access the work item stored on the cloud); 
modifying the blank electronic document by pasting the requested content into the blank electronic document of the first electronic document type (Smith: see ¶ 0029; a 
providing the modified electronic document for presentation to the second user in the customized GUI of the first electronic document editing application (Smith: see ¶¶ 0029; the document can be shared with existing users or collaborators in a workspace.  Heiney: see ¶ 0070; the application 11 may be customized in the browser 13 of the primary user's platform 12.  ¶ 0071; customizing the application includes altering at least one of the plurality of elements. Alterations can occur through actions of the primary user, for example, through interaction of the primary user with the primary user's platform 12.  ¶ 0072; the primary user can interact with the primary user's platform 12 through the input device 16, or otherwise, to add content or to modify content of elements included in the application 11. Alternatively, portions of the application 11 may be altered by selecting differing languages, color schemes, or themes). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customization of the server-based application of Heiney as modified by Addala to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user as claimed.  As suggested by Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

As to claim 10, the rejection of claim 9 is incorporated.  Heiney, Addala, and Smith further teach: sending, to the third party platform, changes to the content of the modified electronic document for pasting into the electronic document stored at the third party platform, the changes provided by the second user (Smith: see ¶ 0027-0029; The collaboration platform or environment hosts workspaces with work items that one or more 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customization of the server-based application of Heiney as modified by Addala to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user as claimed.  As suggested by Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

As to claim 11, the rejection of claim 9 is incorporated.  Heiney, Addala, and Smith further teach: receiving a request of the third party platform to delete the modified electronic document stored at the cloud storage system (Smith: see ¶ 0051; Activities which trigger real time notifications can include, by way of example but not limitation, adding, deleting, or modifying collaborators in the workspace, uploading, downloading, adding, deleting a work item in the workspace, creating a discussion topic in the workspace). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customization of the server-based application of Heiney as modified by Addala to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user as claimed.  As suggested by Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

Claims 2, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heiney, Addala, and Smith as rejected in claim 1 above further in view of Lesh (US 2005/0273762 A1; hereinafter as Lesh).

As to claims 2, 13, and 19, the rejection of claim 1 is incorporated.  Heiney, Addala, and Smith do not appear to teach wherein the customized GUI is embedded into the GUI of the third party platform via an inline frame, iframe added to the GUI of the third party platform.
However, the concept of using iFrame to display embedded content is known as disclosed by Lesh.  Specifically, Lesh teaches a method for providing a user with an opportunity to request a menu in a networked enterprise application wherein customized GUI is embedded into the GUI of the third party platform via an inline frame, iframe added to the GUI of the third party platform (see ¶ 0014; generating and loading the menu as a complete HTML page into a hidden IFRAME until it is completely received from the server, copying HTML for the menu from the IFRAME into an original HTML page from which the user was provided with the opportunity to request the menu; and adjusting the menu size and position and positioning a blank iFrame underneath the menu).
Lesh discloses using Iframe to display customized content, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the web user interface of Heiney, as modified by Addala and Smith to include the feature of using iFrame to embed web object on a web-based application as suggested by Lesh so that a menu or customized menu can be generated and loaded as a complete HTML page into a web page (Lesh: see ¶ 0008).  As suggested by Lesh, one of ordinary skill in the art would have been motivated to make such a combination to provide a dynamic accessibility enhanced objects or menus to the current web-based application (Lesh: see ¶ 0010).

Claims 3-4, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heiney, Addala, and Smith as rejected in claim 1 above further in view of Jenkins et al. (US 10,261,938 B1; hereinafter as Jenkins).

As to claims 3, 14, and 20, the rejection of claim 1 is incorporated.  Heiney, Addala, and Smith do not appear to teach creating, based on the customized GUI, a script to generate a preloaded version of the customized GUI to preload for presentation to the second user to allow the second user to manipulate the electronic document without a delay resulting from obtaining the customized GUI from the cloud storage system; and transmitting the script to the third party platform. 
However, the concept of generating a preloaded version to avoid delay is known in the art as disclosed by Jenkins, wherein Jenkins discloses a method for content preloading using predictive models (see Col. 2, lines 40-45) wherein creating, based on the customized GUI, a script to generate a preloaded version of the customized GUI to preload for presentation to the second user to allow the second user to manipulate the electronic document without a delay resulting from obtaining the customized GUI from the cloud storage system; and transmitting the script to the third party platform (see Col. 4, lines 1-37; use of dynamically generated scripts for preload triggering.  Fig. 8 and Col. 20, lines 24-41; preloader configured to dynamically generate contents of a script that when executed by a client browser, results in the delivery to the client of a network content asset.  Col. 11, lines 1-14; the data is preloaded into the browser cache, when the client makes a subsequent request for one of the preloaded assets, the asset may be served from the client’s browser cache without incurring any delays that might otherwise have resulted due to the time it takes for network transfers).
Savage discloses collaboration the customized widgets/content between users and Jenkins discloses generating a preload version of an asset to avoid delay, it would have been Heiney, as modified by Addala and Smith to include the feature generating a preload to avoid delay as suggested by Jenkins so that when the client makes a subsequent request for one of the preloaded assets, the asset may be served from the client’s browser cache without incurring any delays that might otherwise have resulted due to the time it takes for network transfers (Jenkins: Col. 11, lines 1-14).  As suggested by Jenkins, one of ordinary skill in the art would have been motivated to make such a combination to avoid delay that might otherwise have resulted due to the time it takes for network transfers (Jenkins: Col. 11, lines 1-14).

As to claims 4, 15, and 21, the rejection of claim 3 is incorporated.  Heiney, Addala, Smith, and Jenkins further teach: 
wherein: the request of the second user to manipulate the electronic document of the first electronic document type is a request to create a new electronic document of the first electronic document type (Smith: see ¶ 0029; a new workspace.  See ¶¶ 0052; new file {~ create blank document}); and 
the script is to generate, in response to the request to create the new electronic document, the preloaded version of the customized GUI in local memory associated with a browser that presents the third party GUI, the preloaded version of the customized GUI is to display a blank electronic document when the preloaded version of the customized GUI is rendered as part of the third party GUI (Jenkins: see Col. 4, lines 1-37; use of dynamically generated scripts for preload triggering.  Fig. 8 and Col. 20, lines 24-41; preloader configured to dynamically generate contents of a script that when executed by a client browser, results in the delivery to the client of a network content asset.  Col. 11, lines 1-14; the data is preloaded into the browser cache, when the client makes a subsequent request for one of the 
Because Smith discloses the ability for the second user to edit/author a document including a new document (see ¶ 0029), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the collaborative web user interface of Heiney, as modified by Addala and Smith to include the feature generating a preload as suggested by Jenkins to display a blank document for the user to create a new document as claimed.  As suggested by Jenkins, one of ordinary skill in the art would have been motivated to make such a combination to avoid delay that might otherwise have resulted due to the time it takes for network transfers (Jenkins: Col. 11, lines 1-14).

Claims 5-6, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heiney, Addala, Smith, and Jenkins further in view of Yellin et al. (US 2017/0111465 A1; hereinafter as Yellin).

As to claims 5, 16, and 22, the rejection of claim 4 is incorporated.  Heiney, Addala, Smith, and Jenkins do not appear to teach in response to user interaction with the preloaded version of the customized GUI, the script is to cause the customized GUI to be obtained from the cloud storage system to replace the preloaded version of the customized GUI presented as part of the third party GUI. 
However, the concept of replacing a preloaded version with a version obtained from the cloud is known in the art as disclosed by Yellin, wherein Yellin discloses a method for content preloading (see ¶ 0005; prefetching the content items over the communication network {~prefetch is interpreted to be preload}) wherein in response to user interaction with the preloaded version of the customized GUI, the script is to cause the customized GUI to be obtained from the cloud storage system to replace the preloaded version of the customized GUI presented as part of the third party GUI (see ¶ 0062; if the content item {in the catch} is found not sufficiently fresh, the method proceeds to retrieval step 88 in which agent 44 retrieves an updated version of the content item over the network {~cloud}, Agent 44 the presents the retrieved version of the content item at retrieval presentation step 92.  ¶ 0066; prefetch agent 44 retrieves the latest version of a content item over the network).
Smith discloses collaboration the content between users and Jenkins discloses generating a preload version of an asset to avoid delay, Yellin discloses a method of prefetching/preloading content item and replacing the cached content item with the updated version once the updated version has been fetched (see ¶ 0008}, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the collaborative web user interface of Heiney, Addala, Smith, as modified with preloading feature as suggested by Jenkins and further include the concept of replacing the preloading item with an update-to-date content item from the network as taught by Yellin to replace the cached content item with the updated version once the updated version has been fetched (Yellin: see ¶ 0008).  As suggested by Yellin, one of ordinary skill in the art would have been motivated to make such a combination to make it possible to present to the user a more up-to-date version of the content item over the network (Yellin: see ¶ 0019).

As to claim 6, the rejection of claim 5 is incorporated.  Heiney, Addala, Smith, Jenkins, and Yellin further teach the script is to determine that the user interaction with the blank electronic document adds content to the blank electronic document, and to cause a copy of the content to be sent to the cloud storage system to include in the customized GUI when the customized GUI replaces the presented preloaded version (Smith: see ¶¶ 0016; enable storage of the accessed or edited file to the cloud-based environment).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customization of the server-based Heiney as modified by Addala, Jenkins, and Yellin to apply to the electronic document editing application disclosed by Smith so that a user interface of the third party document editing application can be customized by a user and share with a second user as claimed.  As suggested by Smith, one of ordinary skill in the art would have been motivated to make such a combination to provide a consistent user interface and level of security across third-party application (Smith: see ¶ 0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example; 
Skare et al. (US 2015/0195179 A1) - Systems, methods, and machine-readable media for determining a set of toolbar buttons to display on a toolbar is provided (Abstract).  The 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179